
	
		II
		111th CONGRESS
		1st Session
		S. 226
		IN THE SENATE OF THE UNITED STATES
		
			January 13, 2009
			Mr. Tester (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs
		  outpatient clinic in Havre, Montana, as the Merril Lundman Department of
		  Veterans Affairs Outpatient Clinic.
	
	
		1.Merril
			 Lundman Department of Veterans Affairs Outpatient Clinic
			(a)In
			 generalThe Department of Veterans Affairs outpatient clinic in
			 Havre, Montana, shall after the date of the enactment of this Act be known and
			 designated as the Merril Lundman Department of Veterans Affairs
			 Outpatient Clinic.
			(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of the
			 United States to the outpatient clinic referred to in subsection (a) shall be
			 considered to be a reference to the Merril Lundman Department of Veterans
			 Affairs Outpatient Clinic.
			
